Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-13-2008

Anthony Degenes v. Tim Murphy
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1686




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Anthony Degenes v. Tim Murphy" (2008). 2008 Decisions. Paper 658.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/658


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                ___________

                    No. 08-1686
                    ___________

              ANTHONY A. DEGENES,

                                 Appellant

                          v.

                  TIM MURPHY,
             United States Congressman
      ____________________________________

    On Appeal from the United States District Court
        for the Western District of Pennsylvania
                 (D.C. No. 07-cv-01370)
     District Judge: Honorable Nora Barry Fischer
     ____________________________________

    Submitted Pursuant to Third Circuit LAR 34.1(a)
                   August 6, 2008

Before: AMBRO, FUENTES and FISHER, Circuit Judges.

               (Filed: August 13, 2008)
                     ___________

                     OPINION
                    ___________
PER CURIAM

       Anthony DeGenes, proceeding pro se, appeals from the District Court’s judgment

dismissing his complaint against Congressman Tim Murphy for lack of subject matter

jurisdiction. For the reasons that follow, we will affirm.

       In October of 2007, DeGenes filed a complaint in the United States District Court

for the Western District of Pennsylvania, naming U.S. Congressman Tim Murphy as the

sole defendant. DeGenes alleged that he submitted proposed legislation to Congressman

Murphy’s office, that he was told several times by his representatives that they would get

back to him at a later time, that he was told that Congressman Murphy would “take up

[his] cause and represent [him] in this personal matter,” and then was later told that

Congressman would not get involved in his personal matters. He alleged that he then

informed Congressman Murphy’s representative, Michael Baxter, that he still wanted his

legislation to be presented, and Baxter told him that it first would have to go before a

committee which would determine whether or not it had merit, that it hadn’t yet been

presented to the committee, and that if the committee rejected it, he would receive written

notification. DeGenes claimed he never received any such notification.

       As relief, DeGenes requested that Congressman Murphy give him “a written

explanation as to why he will not present my legislation. I want a reason why the

Congressman refuses to contact me. I want this written information to be on

Congressman Murphy’s Congressional letterhead stationary. . . . I want to have the right



                                              2
to read Congressman Murphy’s written response, as to why he won’t consider this

legislation. I want to have the right to decide if his response is satisfactory to me before

my case is disposed of.”

       On defendant’s motion, the District Court dismissed the complaint for lack of

subject matter jurisdiction, holding that DeGenes had not demonstrated an injury-in-fact,

and therefore that he lacked standing to assert his claims. In the alternative, the Court

held that Congressman Murphy was entitled to absolute immunity under the Speech and

Debate Clause. The Court concluded by suggesting that DeGenes make an appointment

to meet with Congressman Murphy or his staff should he wish to pursue a further

response. DeGenes timely filed a notice of appeal.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Our review of

the District Court’s dismissal for lack of standing is plenary. See Pennsylvania

Psychiatric Soc’y v. Green Spring Health Servs., Inc., 280 F.3d 278 (3d Cir. 2002).

       We have held that “[c]onstitutional standing requires: (1) injury-in-fact, which is

an invasion of a legally protected interest that is (a) concrete and particularized, and

(b) actual or imminent, not conjectural or hypothetical; (2) a causal connection between

the injury and the conduct complained of; and (3) it must be likely, as opposed to merely

speculative, that the injury will be redressed by a favorable decision.” Danvers Motor

Co., Inc. v. Ford Motor Co., 432 F.3d 286, (3d Cir. 2005) (citing Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560-61 (1992)). The District Court concluded that DeGenes’



                                              3
complaint did not identify a legally protected interest which had been violated, nor did it

set forth a constitutional or statutory requirement that members of Congress respond to

their constituents’ request for legislation. On appeal, DeGenes argues that by not

receiving a response from Congressman Murphy, he has been denied the right to

communicate with his elected representative. Neither the Constitution nor any federal

statute requires a citizen’s elected representative to respond in writing to his requests. For

the reasons expressed by the District Court in its thorough and thoughtful opinion, we

agree that DeGenes’ allegations do not demonstrate an injury-in-fact and, accordingly, we

will affirm. DeGenes’ motion not to dismiss his case is denied as moot.




                                              4